


Exhibit 10.18

 

RESTRICTED STOCK UNIT AGREEMENT

 

ENERNOC, INC.

 

This Restricted Stock Unit Agreement is made as of the                day of
                                      , 20     (the “Grant Date”), by and
between EnerNOC, Inc., a Delaware corporation having its principal place of
business at 75 Federal Street, Suite 300, Boston, Massachusetts 02110 (the
“Company”), and                                                  (the
“Participant”).

 

WHEREAS, the Company has adopted the 2007 Employee, Director and Consultant
Stock Plan (the “Plan”) to promote the interests of the Company by providing an
incentive for employees, directors and consultants of the Company or its
Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, $.001 par value per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Grant of Award.  The Company hereby grants to the Participant an
aggregate of                        RSUs (the “Award”) which represents a
contingent entitlement of the Participant to receive shares of Common Stock, on
the terms and conditions and subject to all the limitations set forth herein and
in the Plan, which is incorporated herein by reference.  The Participant
acknowledges receipt of a copy of the Plan.

 

2.             Vesting of Award.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Award granted hereby shall vest as follows provided that the Participant
remains continuously employed by the Company or an Affiliate through the
applicable vesting date:

 

Number of RSUs

 

Vesting Date

 

 

 

25% of the RSUs

 

On the first anniversary of the Grant Date

 

 

 

An additional          % of the RSUs rounded down to the nearest whole share

 

On the first day of each             following the first anniversary of the
Grant Date of this Agreement for

 

[Accelerated vesting on Change of Control to be determined on a grant-by-grant
basis.]  [Notwithstanding the foregoing, in the event of a Change of Control (as
defined below),     % of the RSUs which would have vested in each vesting
installment remaining under this Award will be vested for purposes of
Section 24(b) of the Plan unless this Award has otherwise expired or been
terminated pursuant to its terms or the terms of the Plan.

 

--------------------------------------------------------------------------------


 

Change of Control means the occurrence of any of the following events:

 

(i)                                     Ownership.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose the Company or its Affiliates or
any employee benefit plan of the Company) pursuant to a transaction or a series
of related transactions which the Board of Directors does not approve; or

 

(ii)                                  Merger/Sale of Assets.  A merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets; or

 

(iii)                               Change in Board Composition.  A change in
the composition of the Board of Directors, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of [insert grant
date], or (B) are elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).]

 

On the vesting date set forth above, the Participant shall be entitled to
receive such number of shares of Common Stock equivalent to the number of RSUs
set forth opposite such vesting date provided that the Participant is employed
by the Company or an Affiliate on such vesting date.  Such shares of Common
Stock shall thereafter be delivered by the Company to the Participant in
accordance with this Agreement and the Plan and as required to comply with
Section 409A of the Code.  Notwithstanding the foregoing, if the Participant is
as of the vesting date a “specified employee” (as defined under Section 409A of
the Code) then such payment of shares of Common Stock, if required by
Section 409A of the Code, will be made six months after the date of such
Separation from Service (as defined in Section 409A of the Code).

 

Except as otherwise set forth in this Agreement, if the Participant ceases to be
employed for any reason by the Company or an Affiliate prior to a vesting date,
then as of the date on which the Participant’s employment terminates, all
unvested RSUs subject to this Award shall immediately be forfeited to the
Company and this Agreement shall terminate and be of no further force or effect.

 

3.             Prohibitions on Transfer and Sale.

 

This Award (including any additional RSUs received by the Participant as a
result of stock dividends, stock splits or any other similar transaction
affecting the Company’s securities without

 

2

--------------------------------------------------------------------------------


 

receipt of consideration) shall not be transferable by the Participant otherwise
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act or the rules thereunder.  Except as
provided in the previous sentence, the shares of Common Stock to be issued
pursuant to this Agreement shall be issued, during the Participant’s lifetime,
only to the Participant (or, in the event of legal incapacity or incompetence,
to the Participant’s guardian or representative). This Award shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar
process.  Any attempted transfer, assignment, pledge, hypothecation or other
disposition of this Award or of any rights granted hereunder contrary to the
provisions of this Section 3, or the levy of any attachment or similar process
upon this Award shall be null and void.

 

4.             Adjustments.  The Plan contains provisions covering the treatment
of RSUs and shares of Common Stock in a number of contingencies such as stock
splits and mergers.  Provisions in the Plan for adjustment with respect to this
Award and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference.

 

5.             Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Common Stock issued
hereunder shall be sold in accordance with the requirements of the Securities
Act of 1933, as amended.

 

6.             Rights as a Stockholder.  The Participant shall have no right as
a stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

 

7.             Tax Liability of the Participant and Payment of Taxes.

 

The Participant acknowledges and agrees that any income or other taxes due from
the Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that the
Participant will owe taxes at each vesting date on the portion of the Award then
vested and the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the Company.  In
connection with the foregoing, the Participant agrees that if an arrangement to
pay the withholding obligation in cash has not been received by the Company
prior to a vesting date, the Company shall authorize a registered broker (the
“Broker”) to sell on such vesting date such number of shares of Common Stock
otherwise deliverable to the Participant on vesting of the Award as the Company
instructs the Broker to sell to satisfy the Company’s withholding obligation,
after deduction of the Broker’s commission, and the Broker shall remit to the
Company the cash necessary in order for the Company to satisfy its withholding
obligation.  In connection with such sale of shares of Common Stock, the
Participant shall execute any such documents requested by Broker in order to
effectuate the sale of the shares of Common Stock and payment of the withholding
obligation to the Company.  The Company shall not deliver any shares of Common
Stock to the Participant until all withholdings have been made.

 

8.             Participant Acknowledgements and Authorizations.

 

The Participant acknowledges the following:

 

(a)           The Company is not by the Plan or this Award obligated to continue
the Participant as an employee, director or consultant of the Company or an
Affiliate.

 

(b)           The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time.

 

3

--------------------------------------------------------------------------------


 

(c)           The grant of this Award is considered a one-time benefit and does
not create a contractual or other right to receive any other award under the
Plan, benefits in lieu of awards or any other benefits in the future.

 

(d) The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and
purchase price, if any.

 

(e)           The value of this Award is an extraordinary item of compensation
outside of the scope of any employment.  As such the Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.  The future value of the shares of
Common Stock is unknown and cannot be predicted with certainty.

 

(f)            The Participant authorizes his or her employer to furnish the
Company (and any agent administering the Plan or providing recordkeeping
services) with such information and data as it shall request in order to
facilitate the grant of the Award and the administration of the Plan, and the
Participant waives any data privacy rights he or she may have with respect to
such information or the sharing of such information.

 

9.             Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

If to the Company at the principal business office listed on the first page of
this Agreement.

 

If to the Participant at the address set forth in the Company’s employment
directory, or to such other address or addresses of which notice in the same
manner has previously been given.  Any such notice shall be deemed to have been
given on the earliest of receipt, one business day following delivery by the
sender to a recognized courier service, or three business days following mailing
by registered or certified mail.

 

10.           Benefit of Agreement.  Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.

 

11.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of Massachusetts and agree
that such litigation shall be conducted in the courts of Suffolk County,
Massachusetts or the federal courts of the United States for the District of
Massachusetts.

 

12.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

13.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. 

 

4

--------------------------------------------------------------------------------


 

No statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

14.           Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

15.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 [THE NEXT PAGE IS THE SIGNATURE PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement as of the day and year first above written.

 

 

ENERNOC, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

Print Name:

 

6

--------------------------------------------------------------------------------

 
